Citation Nr: 1042607	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  07-14 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for herpes simplex of the left 
eye.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 1970 to January 1972.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in August 2006 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In December 2008, the Board remanded the case for further 
development.  As the requested development has been completed, no 
further action is necessary to comply with the Board's remand 
directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

Herpes simplex of the left eye had its onset in service.


CONCLUSION OF LAW

Herpes simplex of the left eye was incurred in service.  38 
U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2010).










The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

As the claim is resolved in the Veteran's favor, the Board need 
not further address VCAA compliance


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for herpes simplex of 
the left eye.  The Veteran asserts that he developed the disease 
while serving in Korea.

No ocular defect was noted on entrance examination and the 
Veteran's vision was 20/20.  The service treatment records show 
that in November 1971 the Veteran was treated for conjunctivitis.  
It started initially in the right eye but eventually involved the 
left eye.  He was treated with sulfa drugs.  Because his symptoms 
increased despite treatment, a culture and sensitivity test was 
ordered.  The results are not in the file and efforts to obtain 
the test results were unsuccessful.  On separation examination, 
no left eye abnormality was noted and the Veteran's vision was 
20/20. 

After service, private medical records show that in July 1987 the 
Veteran was treated for herpes simplex keratitis of the left eye.  
By November 1987, the condition was considered resolved.  At that 
time, the treating physician delineated multiple herpetic 
dendritic corneal ulcers in the left eye.

VA records from July to December 2005 document a history of 
ocular herpes simplex.  He also had branch retinal vein occlusion 
and VA providers, while treating him for branch retinal vein 
occlusion, considered the Veteran at risk for recurrence of 
ocular herpes simplex as a result of contemplated treatment.  


In July 2005, the Veteran was noted to have a corneal scar.  In 
December 2005, the ocular herpes simplex was described as 
inactive.  

On VA examination in February 2009, the Veteran gave a history of 
recurrent infections of herpes, resulting in a corneal scar.  The 
VA examiner stated that the Veteran was probably erroneously 
misdiagnosed with conjunctivitis when it was herpes 
keratoconjunctivitis while in service.  The VA examiner concluded 
that the left eye herpes infection occurred while the Veteran was 
in service in Korea.

In September 2010, in accordance with 38 U.S.C.A. § 7109 and 38 
C.F.R. § 20.901, the Board requested a medical expert opinion 
from a VA ophthalmologist from the Veterans Health Administration 
(VHA). 

The VHA expert was asked to review the record and furnish an 
opinion on the following questions. 

1.  Is the current corneal scar consistent with a diagnosis of 
ocular herpes simplex?

2.  Is the current visual acuity 20/70 in the right eye and 
20/200 in the left eye consistent with ocular herpes simplex? 

3.  If either the current left corneal scar or visual acuity or 
both consistent with ocular herpes simplex, then is the current 
left eye pathology due to the in-service left eye condition that 
was identified as "conjunctivitis" in November 1971?

In formulating an opinion to Question 3, the expert was also 
asked to comment of the following:

a).  What is the clinical significance that the Veteran's 
symptoms did not respond to sulfa drugs in service in November 
1971 and is that consistent with the diagnosis of either 
conjunctivitis or ocular herpes simplex?

b).  Considering the clinical course of ocular herpes simplex, 
does a single infection result in a chronic condition, subject to 
recurrent infections and remissions over a period of years? 

c).  Could the finding of conjunctivitis in service also involve 
the cornea resulting in the left corneal scar or left eye visual 
acuity of 20/200 or both?  

In October 2010, the VHA expert responded.  The VHA expert noted 
that after the Veteran was separated from service the Veteran had 
no eye problems until July 1987 when the Veteran was diagnosed 
with herpetic keratitis.  The VHA expert explained that following 
initial exposure, the herpes virus can remain latent for many 
years or even a lifetime, but the virus can reactivate itself, 
including as a dendritic ulcer on the cornea, and in this case, 
the Veteran could have suffered an eye infection diagnosed as 
conjunctivitis, but was in fact a keratitis, that is, an 
infection of the cornea.  

The VHA expert stated the current left corneal scar was 
unequivocally consistent with a diagnosis of ocular herpes 
simplex.  As to the current visual acuity, 20/70 in the right 
eye, and 20/200 in the left eye, the findings are consistent with 
ocular herpes simplex. 

The VHA expert also explained that sulfa drugs are used to treat 
bacterial infections and unless the in- service condition 
resulted from a bacterial infection, there generally would be no 
response.  In the Veteran's case, sulfa drugs would have no 
effect upon a herpes virus.  The VHA expert stated that even 
though the Veteran was diagnosed with conjunctivitis, he should 
have been diagnosed with keratoconjuctivitis indicating both the 
conjunctiva and the cornea, but the keratitis component of the 
infection could have been missed due to the state of the 
examination equipment at that time.  Furthermore, with the first 
few episodes of herpetic keratitis, there can be little, if any, 
scarring, which accounts for the clear corneal finding upon 
separation.  The VAH expert concluded that it was as likely as 
not that the Veteran's initial episode of an ocular herpetic 
infection occurred in 1971 while the Veteran was in service.


Analysis

The evidence establishes that the Veteran suffered an eye 
condition in service treated as conjunctivitis, but in reality 
was an ocular herpetic infection.  Further, the evidence 
establishes that he currently has a corneal scar and decreased 
visual acuity resulting from the ocular herpetic infection.  

The remaining question is whether service connection may be 
granted when the disability is first diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service. 38 
C.F.R. § 3.303(d).

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical opinion. 38 C.F.R. § 3.159.

On the question of a medical nexus or medical causation, a VHA 
expert, an ophthalmologist, who is qualified through education, 
training, or experience to offer an opinion on the manifestations 
of herpes simplex, expressed the opinion that the ocular herpetic 
infection occurred in 1971 while the Veteran was in service.  

On the basis of the evidence of record, the Board finds that all 
three elements for service connection for herpes simplex of the 
left eye have been met.  There is competent and credible lay and 
medical evidence of record that the Veteran developed an 
infection in service and that he currently has an eye disability 
that has affected his vision.  Competent medical evidence 
connects that eye disability to the in- service infection, and as 
there is no evidence against the claim; the Board finds that the 
evidence establishes service connection for herpes simplex of the 
left eye. 

      (The Order follows on the next 
page.).







ORDER

Service connection for herpes simplex of the left eye is granted.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


